Title: To James Madison from Marien Lamar (Abstract), 31 March 1805
From: Lamar, Marien
To: Madison, James


31 March 1805, Madeira. “I have the honor to enclose for your inspection, the Accounts of the Infirmary and other Expences for the maintainence of distr<e>ssed Mariners & Citizens of the United States [not found], in this Consulate from the 1st. July ulto. to this day inclusive and I trust the Expenditure will meet your approbation. I beg leave to remark, tho’ I presumed the outfits of Edward Giles Atkins and Mr Curling Supercargo of the Schooner Sally of New York, deserted at Sea, from the wretched situation of the Vessel and brought here by the Brig William of New Bedford, had been done by me in a more expensive plan than I wished; yet as Capt. Atkins informed me he had a Commission as a Lieutenant in the Navy of the United States I was induced to allow him every thing I thought necessary and genteel; and sorry I am to add, he thought it too little.
“For the balance of the Accounts up to this day being Rs. 1:005$800, equal to $1005$80 cents, I have this day drawn on your honble self, in favour of Philip French, at Ten days after sight, which I trust will meet the customary honor.
“The number of Mariners on the list have been large, from two Vessels being lost in this Port, and thus stay prolonged, from the want of Vessels bound to the United States by which they might have been sent. I hope no such unlucky circumstance will happen aga<in. >”
